La Jueza Asociada Señora Fiol Matta
emitió la opinión del Tribunal.
La controversia planteada en este caso nos requiere de-terminar si se puede impugnar un reconocimiento volunta-rio por la única razón de que la filiación jurídica no corres-ponde a la realidad biológica. Esto, a su vez, nos obliga examinar si un padre que ha reconocido serlo voluntaria-mente puede impugnar la veracidad de la paternidad deri-vada de dicho reconocimiento. En otras palabras, debemos resolver si existe en Puerto Rico la acción para impugnar el reconocimiento por inexactitud, aceptada en España y otros países de raigambre civilista. De ser así, debemos decidir si el Tribunal de Primera Instancia puede ordenar la realización de pruebas científicas para determinar la fi-liación, a petición del reconocedor.
*527HH
El menor aquí recurrido nació el 3 de agosto de 2000, alegadamente fruto de las relaciones sentimentales entre el peticionario, Antonio Luis Mayol, y la demandada recu-rrida, Ana Ixa Torres. Los padres del menor no eran casa-dos entre sí al momento de su nacimiento. El peticionario reconoció al menor voluntariamente el 11 de agosto de 2000. Posteriormente, fue inscrito en el Registro Demográ-fico de Puerto Rico con los apellidos Mayol Torres.
El 6 de noviembre de 2000 el peticionario presentó una demanda, impugnando el reconocimiento que había hecho voluntariamente. En su demanda alegó específicamente que no era el padre del menor reconocido, por lo cual ne-gaba su paternidad. El demandante llamó a esta acción “impugnación de paternidad”. Alegó que había sido indu-cido a error mediante dolo de la demandada. Para probar lo alegado, solicitó al tribunal que ordenara las pruebas de paternidad.
Los demandados recurridos se opusieron a la solicitud del peticionario. Alegaron que el demandante no tenía de-recho a una acción de impugnación de paternidad, sino a una acción de impugnación de reconocimiento. Sostuvieron que una vez hecho un reconocimiento voluntario no se puede impugnar la paternidad, sino únicamente el recono-cimiento y sólo impugnando el consentimiento prestado. Luego de varios trámites procesales y tras celebrarse una vista en la que se escucharon las posiciones de las partes, el Tribunal de Primera Instancia ordenó que el peticiona-rio, la recurrida y el menor se sometieran a las pruebas de histocompatibilidad y de ADN. En su resolución, el Tribunal de Primera Instancia afirmó que resolvía amparándose en la Regla 82 de Evidencia de Puerto Rico, 32 L.P.R.A. Ap. IV, y velando por la estabilidad en cuanto al estatus legal y conforme a los mejores intereses del menor.
*528De esa orden recurrieron los demandados al entonces Tribunal de Circuito de Apelaciones. Ese foro apelativo re-vocó y resolvió que el tribunal de instancia debía “celebrar una vista evidenciaría para entonces allí dilucidar la vera-cidad de las alegaciones del recurrido en cuanto a la exis-tencia del vicio del error en el reconocimiento otorgado”. (Énfasis suplido.) Apéndice, pág. 127. Fundamentó su de-cisión en la sentencia dictada por este Tribunal en Oaks Reyes v. Ortiz Aponte, 135 D.P.R. 898, 899 (1994). Allí ex-presamos que cuando se impugna un reconocimiento vo-luntario se debe posponer “cualquier otra acción hasta tanto el demandante haga una demostración de que el re-conocimiento está viciado por razón de violencia, intimida-ción o error”.
Inconforme con la decisión del foro apelativo, el peticio-nario recurre y plantea que dicho foro erró en su aprecia-ción de lo que resolvimos en Oaks Reyes v. Ortiz Aponte, supra, y que la decisión en ese caso se trataba de una sen-tencia, “sin que el Honorable Tribunal dispusiera expresa-mente que se publicara y por consiguiente, ni crea, ni mo-difica ninguna norma de derecho”.
También aduce que “[e]rró el Honorable Tribunal de Circuito de Apelaciones al revocar la resolución recurrida, en virtud de la cual se requería al demandante y a los demandados someterse a las Pruebas de Histocompatibili-dad” (Petición de certiorari, pág. 7), a pesar de que en su sentencia el Honorable Tribunal de Circuito de Apelaciones reconoce que
[d]e acuerdo a lo señalado por el Tribunal Supremo en la nota al calce número 19 del caso Almodovar v. Méndez, supra, en -una acción de impugnación del reconocimiento el foro de instancia puede ordenar que se le realicen pruebas de sangre a quien reconoció al menor, siempre y cuando en dicho proce-dimiento los resultados de las pruebas se utilicen exclusiva-mente para demostrar que el reconocimiento estuvo viciado y no para impugnar la relación biológica. Apéndice, págs. 126-127.
*529Examinado el recurso, ordenamos a los recurridos que mostraran causa por la cual no debíamos revocar la sen-tencia del tribunal apelativo. Con el beneficio de su compa-recencia y habiendo estudiado los planteamientos de am-bas partes, procedemos a resolver.
Al abrirnos paso hacia la solución de la presente contro-versia necesitamos delimitar, de inicio, los contornos y los caracteres de la figura jurídica de la filiación. Este ejercicio resulta fundamental, en la medida en que el reconoci-miento voluntario, como discutiremos más adelante, actúa como herramienta para determinar la filiación.
Hemos definido la filiación como la
... condición a la cual una persona atribuye el hecho de te-ner a otra u otras por progenitores suyos; es un hecho biológico consistente en la procreación de una persona por otras, una inicial realidad biológica recogida y regulada por el ordena-miento jurídico con el fin de distribuir derechos y obligaciones. (Énfasis suplido.) Sánchez v. Sánchez, 154 D.P.R. 645, 660 (2001), citando a L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 7ma ed., Madrid, Ed. Tecnos, 1997, Vol. IV, pág. 249.
Se observa que la filiación así definida se desdobla en filiación jurídica y filiación biológica, figuras que están vinculadas entre sí, en tanto la primera presupone la segunda. Al respecto, Albaladejo señala que “el estado jurídico de la filiación se basa ... en el vínculo natural de sangre ... y debe ligar, en principio, a todo generante con todo generado”. (Enfasis suplido.) M. Albaladejo, Curso de Derecho Civil, Barcelona, Librería Bosch, 1982, pág. 212. Sobre esta distinción entre la filiación como fenómeno jurídico y la filiación como hecho biológico, Lacruz Berdejo aporta lo siguiente:
Del hecho de que toda persona deba la existencia a su procrea-ción o generación por un hombre y una mujer deriva su filia-*530ción (biológica) respecto de sus progenitores, y también su fi-liación jurídica, expresión para el Derecho, en línea de principio, de aquella relación biológica. De ese hecho jurídico de la filiación deriva luego la relación jurídica de filiación (de patemidad/maternidad, vista desde el lado de los progenito-res), entendida como la existente entre generantes y genera-dos, padres e hijos con el conjunto de derechos, deberes, fun-ciones y, en general, relaciones, que los vincula en una de las más ricas y complejas instituciones jurídicas y humanas que el Derecho contempla. J.L. Lacruz Berdejo y otros, Elementos de derecho civil: derecho de familia, 4ta ed., Barcelona, Ed. Bosch, 1997, T. 4, pág. 419.
En cuanto a los efectos de la determinación de filiación, siempre hemos destacado lo amplio y complejos que son los derechos y las obligaciones que ésta conlleva. Así, hemos expresado que "de la filiación dependen varios estados civiles, que como tales, concretan la capacidad e independencia de la persona”. Almodóvar v. Méndez Román, 125 D.P.R. 218, 232 (1990). En ese caso explicamos que
“... de ser hijo de tal o cual persona deriva que se tenga una u otra nacionalidad, o una u otra vecindad ... cualidades éstas que deciden el régimen de los demás estados de la persona, ya que la capacidad y las relaciones familiares se rige[n] por la ley personal ... aparte de la trascendencia que la determina-ción de la ley personal tiene en el régimen de otras materias (sucesiones, donaciones, obligaciones ...). De la filiación de-pende directamente además la determinación de las personas que están legitimadas para provocar un cambio de estado civil (emancipación, adopción), o para promover judicialmente el cambio (por incapacitación). La filiación determina, también, las personas a quienes se está sujeto durante la minoría de edad (o en situación de patria potestad prorrogada). Influye la filiación en el poder de la persona: por la filiación se conoce si una persona tiene herederos forzosos, con la consiguiente tras-cendencia en relación con la potestad de donar ... o de dispo-ner ‘mortis causa’ ... o, en general, con la potestad de gestión del propio patrimonio (por la posible declaración de prodigali-dad ...).” (Enfasis en el original.) Almodóvar v. Méndez Román, supra, pág. 233, citando a M. Peña Bernaldo De Quirós, De la Paternidad y Filiación, en M. Amorós Guardiola, Co-*531mentarios a las reformas del derecho de familia, Madrid, Ed. Tecnos, 1984, Vol. I, pág. 795.
Queda claro que la filiación incide con mayor intensidad en el derecho de familia (en aquello relacionado con el estado civil, la persona, el derecho de alimentos, patria potestad, entre otros aspectos) y el derecho sucesorio. Sin embargo, no debemos soslayar las notables consecuencias vinculadas al derecho penal derivadas de la determinación de filiación. Entre otras, nuestro Código Penal dis-pone en su Art. 122 (33 L.P.R.A. see. 4121), que serán sancionadas con pena de reclusión de seis años los ascendientes y descendientes, y colaterales por consanguinidad, que contraigan matrimonio o sostengan relaciones sexuales entre sí. Por eso, este Tribunal ha considerado la filiación como “la nota de mayor jerarquía dentro del parentesco y portadora de las más importantes consecuencias jurídicas”. Sánchez v. Sánchez, supra, pág. 662, citando a R. Ortega-Vélez, Compendio de Derecho de Familia, San Juan, Pubs. J.T.S., 2000, T. 1, pág. 388. La filiación no se limita, pues, a establecer vínculos tendentes a identificar relaciones entre componentes de la sociedad, sino que va dirigida a imponer derechos y obligaciones concretas de consecuencias permanentes.
A este punto es preciso aclarar que los ordenamientos jurídicos, conscientes de que históricamente la filiación no ha sido fácil de determinar, han reconocido que el elemento biológico no es el único factor que debe considerarse en controversias filiatorias. Véase Lacruz Berdejo y otros, op. cit., págs. 419-421. A tono con esto, recientemente sostuvimos que
[l]a relación filiatoria se ha catalogado como una relación fundamentalmente jurídica que requiere de una serie de cri-terios para establecerse. De estos criterios los biológicos son los básicos, aunque éstos no siempre entran en acción. (Enfa-sis suplido.) Castro v. Negrón, 159 D.P.R. 568, 580 (2003). Véase Diez-Picazo y Gullón, op. cit, 5ta ed., 1989, pág. 249.
*532Adviértase que puede darse una filiación biológica, aunque no jurídica, cuando no conste quiénes son los padres de una persona. También puede darse el caso de que quien figure como padre jurídico no lo sea biológicamente.(1) Evidentemente en este campo tan complejo, por la conjunción de intereses privados y públicos, y por las dificultades de la prueba, “ ‘el vínculo biológico no basta por sí mismo para hacer nacer el vínculo jurídico’ ”. Castro v. Negrón, supra, pág. 580, citando a Ortega-Vélez, op. cit., Cap. VII, pág. 384.(2)
Sin embargo, si bien el vínculo biológico no es el único factor al momento de determinar la filiación de una persona, no hay duda de que los ordenamientos jurídicos más modernos tratan, en lo posible, de que la realidad biológica coincida con la realidad jurídica. Esto es, que la filiación jurídica de las personas corresponda a sus padres biológicos. Véase Lacruz Berdejo y otros, op. cit., págs. 420-422. Esta nueva corriente es, a nuestro juicio, consecuente con la concepción ya establecida de la filiación biológica como presupuesto de la filiación jurídica.
La doctrina ha reconocido la existencia de dos corrientes o teorías sobre la institución jurídica de la filiación. Una es la llamada “realista”, presidida por el denominado “princi-pio de veracidad”, que si bien reconoce que “la filiación *533jurídica no es mera relación biológica”, otorga preeminen-cia a ésta y facilita mecanismos jurídicos para llegar a ella, “al menos en la vía judicial y siempre que sea posible al-canzar aquella verdad biológica”. Para esto admite libre-mente
... la investigación de la paternidad y/o maternidad, tanto en el orden positivo (su declaración cuando es jurídicamente des-conocida) como en el negativo (impugnando la filiación no ve-raz), y permite en ese contexto la utilización de toda clase de pruebas (las biológicas son muy eficientes y fiables). Lacruz Berdejo y otros, op. cit., pág. 420.
En contraposición a la postura realista se encuentra la concepción “formalista” de la filiación, que coloca la verdad y la realidad biológica en un segundo plano y otorga mayor peso a otros elementos o principios, tales como la paz familiar y la seguridad jurídica. Igualmente, toma en cuenta la dificultad de probar la verdadera paternidad y establece esquemas para determinar la filiación que están funda-mentados en factores como la voluntad unilateral o en cier-tas presunciones. Llevada al extremo, la tendencia forma-lista dificulta recurrir a otros medios probatorios, particularmente la investigación de la paternidad biológica. Lacruz Berdejo y otros, op. cit., pág. 420.
La adopción de determinada política pública sobre la filiación conlleva, entre otros, establecer los procedimientos para determinarla y, particularmente,
... qué papel haya de jugar en su determinación la voluntad (arbitraria, a veces) de los progenitores, y hasta dónde sea admisible la reclamación judicial de una determinada filiación o paternidad, o la negación de la que ya existe en apariencia. Lacruz Berdejo y otros, op. cit., pág. 421.
Lacruz Berdejo hace hincapié en que “probablemente el Derecho de filiación es una de las materias del Derecho de familia que más profundas alteraciones ha experimentado a nivel mundial a lo largo del presente siglo ...”. Lacruz *534Berdejo y otros, op. cit., pág. 421. Señala, además, varias características específicas que han distinguido las nuevas leyes occidentales sobre filiación. Así, destaca que el deno-minador común de éstas es
... la equiparación en contenido y derechos de la filiación matrimonial y extramatrimonial; la no distinción de clases o sub-tipos dentro de la filiación extramatrimonial ...y la gran aper-tura en orden al establecimiento de la filiación, sobre todo en vía judicial, y en cuanto a su impugnación, con su amplia ad-misibilidad y uso práctico de las pruebas biológicas. (Énfasis suplido.) íd., pág. 422.
Refiriéndose específicamente al ordenamiento jurídico español, este autor concluye que
... habida cuenta del principio realista que preside la concep-ción de ... [la] filiación en el Código tras la reforma de 1981, es evidente que el hecho determinante de la filiación jurídica es la procreación biológica, causa iuris y fundamento básico de la misma. (Énfasis suplido.) Lacruz Berdejo y otros, op. cit., pág. 429.
Este mismo principio realista se ha reflejado en nuestras opiniones sobre filiación, y con el paso del tiempo se ha ido imponiendo como criterio decisivo en nuestra jurisprudencia(3) Así, en Moreno Álamo v. Moreno Jiménez, 112 D.RR. 376 (1982), resolvimos que la presunción de paternidad establecida en el Art. 113 del Código Civil, 31 L.RR.A. see. 461,(4) puede ser impugnada con *535cualquier prueba idónea y concluyente que la revierta. En ese caso admitimos la importancia de igualar, en lo posible, la filiación jurídica con la biológica, y resolvimos inspirán-donos en tres postulados básicos:
Primero, que en su función normativa y remedial el Derecho atiende y tutela necesidades, problemas y experiencias del ser humano. Éste, como autor y receptor de la ley, le nutre e in-yecta en gran medida, a las soluciones que provee, su conoci-miento y juicio valorativo ideológico, moral y económico. Segundo, que la norma legal no es enemiga —o no debe serlo— de la verdad científica. Son entera y perfectamente reconciliables. Y tercero, que la realidad científica, al igual que los factores sociales contemporáneos que circundan la vida del derecho ... no pueden ser descartados por los tribuna-les en abono de un estado negatorio de la realidad de las cosas o de la personalidad humana. Moreno Álamo v. Moreno Jiménez, supra, págs. 377-378.
Esta tendencia realista se manifestó más tarde en Ramos v. Marrero, 116 D.P.R. 357 (1985). Allí reconocimos que quien alega ser el padre biológico tiene facultad para impugnar la paternidad legítima ostentada por otro hombre. Al decidir de esta forma, resolvimos que de la misma manera que un hijo tiene derecho a que se le reconozca su verdadera filiación, el verdadero padre tiene derecho a que se le reconozca como tal. En dicho caso puntualizamos que el desarrollo del derecho jurisprudencial en materia de filiación tiene como objetivo abrir caminos a través de los prejuicios y los tecnicismos legales “para hacer que brille la verdad y se reconozca a todos los fines legales la relación biológica entre padres e hijos”. (Énfasis suplido.) íd., pág. 358. Afirmamos entonces que nuestro pensamiento jurídico es cónsono con “[e]l énfasis moderno en el descubrimiento de la verdad biológica”. íd., pág. 364.
Más recientemente, en Castro v. Negrón, supra, explicamos que desde Ocasio v. Díaz, 88 D.P.R. 676 (1963), el alegado padre biológico tiene legitimación activa para atacar la presunción de paternidad que surge en virtud del *536reconocimiento del niño por otro hombre. Llamamos la atención entonces al surgimiento de “un nuevo giro en la doctrina legal cuyo objetivo es tratar, en lo posible, de que la realidad biológica coincida con la realidad jurídica”. íd.
A través de este desarrollo jurisprudencial, he-mos adoptado la doctrina española sobre filiación, que unánimemente sostiene que el factor esencial en la determinación de la filiación es el biológico. Como sugerimos anteriormente, esta visión nos requiere reconocer que la filiación debe ser la confirmación jurídica de la realidad biológica.
I — I hH HH
Sin menoscabar las afirmaciones anteriores, no pode-mos obviar que la realidad biológica no es siempre fácil de descubrir. Por eso los ordenamientos jurídicos han estable-cido medios para determinarla. Nótese que la filiación ma-terna es casi siempre evidente y de fácil comprobación, por el incuestionable hecho biológico del nacimiento, que ine-vitablemente vincula a la progenitora con su hijo y la con-vierte en su madre jurídica. En cambio, cuando se trata de encontrar quién es el padre, estamos ante un panorama distinto.
Por eso, los ordenamientos jurídicos civilistas han desarrollado dos vías distintas para determinar la filiación paterna. Diez-Picazo y Gullón, op. cit., pág. 256. La primera es la filiación matrimonial, basada en la institución del matrimonio. Esta se establece, en cuanto al padre, por operación de unas presunciones que señalan que el marido es padre si el hijo nace en determinado momento, siempre usando el matrimonio como punto de referencia. A ese fin el Código Civil establece las presunciones siguientes:
*537[1.] Son hijos legítimos los nacidos después de los ciento ochenta (180) días siguientes a la celebración del matrimonio y antes de trescientos días siguientes a su disolución. Art. 113 del Código Civil de Puerto Rico, supra.
[2.] Igualmente es legítimo el hijo nacido dentro de los ciento ochenta (180) días siguientes a la celebración del matrimonio, si el marido no impugnare su legitimidad. Art. 114 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 462.
En segundo lugar, se accede a la filiación paterna por la vía no matrimonial. Esta filiación ni se concibe ni nace dentro de un matrimonio, por lo cual no es posible apelar a la presunción de paternidad. Por eso la filiación no matrimonial sólo puede acreditarse voluntariamente, cuando el o los padres reconocen al hijo, o forzosamente, cuando se impone ese reconocimiento mediante el ejercicio de la acción judicial correspondiente(5)
Se observa que tanto el reconocimiento voluntario como la presunción de paternidad sirven para subsanar la dificultad que presenta la determinación de la verdadera relación biológica entre un padre y un hijo. Son instituciones jurídicas que pretenden llenar el vacío dentro del ideal de que cada niño tenga su padre biológico reconocido por la ley. Es por esta razón que recientemente reiteramos que
... “el reconocimiento que de su hijo hace un padre natural produce análogos efectos a la presunción de legitimidad de los hijos habidos de matrimonio legalmente celebrado En vir-tud de esto, queda claro que hemos reconocido la existencia de dos presunciones de paternidad con iguales efectos, la que es-tablece el Art. 113 del Código Civil... y la presunción derivada del reconocimiento que los supone hijos del reconocedor. Castro v. Negrón, supra, pág. 585. Véase Sentencia del Tribunal Supremo de España de 25 de junio de 1909, pág. 498.
*538Tomando en cuenta lo anterior, también hemos sostenido que el reconocimiento es el medio principal y más importante para la determinación de la filiación no matrimonial. Sánchez v. Sánchez, supra, pág. 664. Lo he-mos definido como
... un acto por el que el que lo realiza se declara padre (o madre ...) del hijo de que se trata. Esencialmente consiste, pues, sólo, en una pura y simple afirmación de paternidad o maternidad biológica. Ese es su contenido necesario, pero también suficiente. (Enfasis en el original suprimido y énfasis suplido.) Almodóvar v. Méndez Román, supra, pág. 239. Véanse: M. Albaladejo, Curso de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1984, T. IV, pág. 227; Sánchez v. Sánchez, supra, pág. 664.
En cuanto a la naturaleza jurídica del reconocimiento, luego de bastante controversia, centrada principalmente en si se trataba de un acto o negocio jurídico,(6) la inmensa mayoría de los tratadistas están de acuerdo, aunque con ciertos matices, con que el reconocimiento voluntario es un acto jurídico. Su contenido es una declaración de ciencia, es decir, de algo que se conoce, en la cual el reconocedor declara su paternidad biológica y confirma implícitamente las relaciones sexuales habidas con otra persona y su creencia de que el hijo es suyo. Véanse: Lacruz Berdejo y otros, op. cit., pág. 488; Diez-Picazo y Gullón, op. cit., pág. 262; Peña Bernaldo de Quirós, De la Paternidad y Filiación, en Amorós Guardiola, op. cit., pág. 903. Como corolario, se señala que “[e]l recono-*539cimiento es una afirmación de paternidad simplemente” y se sostiene que el elemento biológico es su elemento esencial. Diez-Picazo y Gullón, op. cit., pág. 262.
En Almodóvar v. Méndez Román, supra, resumimos las seis características fundamentales del reconocimiento voluntario, a saber, que se trata de un acto individual,(7) personalísimo,(8) unilateral,(9) formal, expreso, solemne, puro(10) e irrevocable. Almodóvar v. Méndez Román, supra, pág. 237; Sánchez v. Sánchez, supra.
IV
La impugnación del reconocimiento está irremediable-mente atada a la filosofía de cada sistema jurídico particular y, en lo que nos concierne, a su concepto o visión del reconocimiento voluntario. Hecha esta aclaración, antes de precisar los parámetros de la impugnación del reconoci-miento en nuestro ordenamiento, debemos comenzar por distinguir entre la irrevocabilidad del reconocimiento que *540se hace voluntariamente y la posibilidad de su impugnación.
Que el reconocimiento sea irrevocable se refiere a que no puede deshacerse mediante otro acto posterior de voluntad. Tan es así que aunque se reconozca a un hijo en documentos que el ordenamiento permita revocar, el reconocimiento es válido aunque posteriormente se revoque el documento. Art. 672 (31 L.P.R.A. sec. 2235). En esencia, no se permite que el reconocedor se arrepienta.
La impugnación, sin embargo, es un supuesto distinto, que se refiere no a un acto de voluntad contradictorio, sino a la acción de cuestionar en los tribunales la validez y efectividad jurídica del acto de voluntad original, por fundamentos jurídicos aceptados por el ordenamiento. Así, el principio de irrevocabilidad prohíbe al reconocedor invalidar su propia declaración anterior —o sea, arrepentirse— mientras la acción para impugnar un reconocimiento voluntario tiene como objeto que el Estado deje sin efecto una filiación extramatrimonial legalmente establecida. Véase Lacruz Berdejo y otros, op. cit., pág. 512. Manuel de la Cámara distingue entre estos dos supuestos con gran precisión, al señalar lo siguiente:
En sentido técnico, la revocación significa un cambio de volun-tad del autor de la declaración negocial que priva de efectos al negocio jurídico de que se trate en los supuestos permitidos por ley. Pero una declaración de ciencia no puede ser “revoca-da” porque en tanto expresa el convencimiento de su autor sobre un determinado hecho y un determinado momento sólo cabe esta disyuntiva: o el declarante formuló una afirmación (en la medida que reconoció un hecho o expresó su convicción sobre la existencia del mismo, a pesar de no creer en él) y entonces no se trata de revocar la declaración sino de impug-narla, o manifestó lo que realmente creía cuando declaró y entonces o la declaración es inconmovible o sólo es posible ata-carla demostrando que el hecho reconocido no es exacto, aun-que el declarante lo tuviera por tal. Pero ninguna de las dos posibilidades tiene nada que ver con la revocación propia-mente dicha. M. Albaladejo, Comentarios al Código Civil y *541compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1984, T. Ill, Vol. 1, pág. 398.
En su Sentencia de 20 de enero de 1967, el Tribunal Supremo español abordó esta diferencia de la manera si-guiente:
[E]l reconocimiento “es, en principio, irrevocable por exigen-cias de la seguridad del estado civil de las personas, dado que el cambio de voluntad del reconocedor es incompatible con las condiciones de permanencia de todo estado civil ... pero este principio de irrevocabilidad no es tan absoluto que impida en todo caso la impugnación del reconocimiento, dado que al dimanar éste de la exclusiva voluntad del reconocedor, tal volun-tad puede estar invalidada cuando se acredite que, al emitirse, estaba viciada por error, dolo, intimidación o violencia, o cuando se justifique que el reconocido no es hijo del que le reconoció. (Énfasis suplido.) Sentencia del Tribunal Supremo de España de 20 de enero de 1967, en Albaladejo, Comentarios al Código Civil y compilaciones forales, op. cit., pág. 399.
Teniendo en cuenta esta importante distinción, la doctrina española ha reconocido tres acciones tendentes a impugnar el reconocimiento, cada una por distintos fundamentos:
Esto se debe a que la validez de un reconocimiento depende de que: (1) el reconocido sea hijo natural del reconocedor, (2) el reconocedor quiera recta y libremente declarar que es su hijo natural y (3) el reconocedor lo declare debidamente siguiendo los requisitos de forma establecidos para ello. Castro v. Negrón, supra, pág. 588. Véase M. Albaladejo, El reconocimiento de la filiación natural, Barcelona, Ed. Bosch, 1954, pág. 185.
La primera de estas acciones es la de nulidad absoluta del reconocimiento. En ésta se considera nulo el reconocimiento al faltar algún requisito que impida la eficacia del acto jurídico. Esto significa, por ejemplo, que el reconocimiento será ineficaz si es contrario a un título de legitimación anterior que acredite una filiación contradictoria. Castro v. Negrón, supra, pág. 588; G.A. Bossert, Régimen legal de filiación y patria potestad: Ley *54223.264, 2da reimp., Buenos Aires, Ed. Astrea, 1987, págs. 245-247; Peña Bernaldo de Quirós, op. cit, pág. 936.
La segunda es la acción de impugnación por vicios en el consentimiento. Ésta se refiere a reconocimientos que, en principio, son eficaces y, a la vez, impugnables por adolecer de algún vicio o defecto la voluntad del reconocedor. Peña Bernaldo de Quirós, op. cit, pág. 937; Albaladejo, Curso de Derecho Civil, op. cit, pág. 261. Quien impugna el reconocimiento por esta razón tiene que demostrar, a satisfacción del tribunal, que se llevó a cabo mediando error, violencia o intimidación. Sánchez v. Sánchez, supra; Almodóvar v. Méndez Román, supra, pág. 243.
Respecto a esta acción, señalamos en Castro v. Negrón, supra, pág. 589, que al ejercitarla
... resulta irrelevante la cuestión de si el reconocido es o no hijo del reconocedor. Esto es, no se cuestiona la verdad de la filiación ni se ataca el nexo biológico, sino sólo la validez del reconocimiento como título de determinación legal.
Ahora bien, la doctrina reconoce una tercera vía de impugnación. Ésta consiste en la impugnación del reconocimiento por no coincidir éste con la realidad biológica. Castro v. Negrón, supra, pág. 589; Peña Bernaldo de Quirós, op. cit., pág. 937. Algunos autores llaman a esta acción “impugnación del reconocimiento por inexactitud”,(11) o “impugnación stricto sensu”.(12) Otros se refieren a ella, sencillamente, como “impugnación de filiación”,(13) Estos son, particularmente, los autores que diferencian entre la “impugnación del reconocimiento” y la “impugnación de filiación”, (14) porque la primera se limita a impugnar el re-*543conocimiento por vicios en el consentimiento solamente, y la segunda se refiere a situaciones en las que se ataca la relación biológica. Véase Lacruz Berdejo y otros, op. cit., pág. 512.
Mediante esta acción de “impugnación de filiación” se contradice el contenido del reconocimiento, es decir, la existencia de un nexo biológico entre el reconocedor y el reconocido. Bossert, op. cit., pág. 245. En cuanto a esto se ha dicho que si bien el reconocimiento es signo suficiente de la filiación que proclama, “cuando en juicio de impugnación se le oponga ... que la verdad es otra, la verdad prevalecerá frente al título”. (Énfasis suplido.) Peña Bernaldo De Quirós, op. cit., pág. 937. En igual sentido se expresa Manuel de la Cámara: “Claro está que una vez impugnada con éxito la realidad de la filiación, el reconocimiento deviene nulo, puesto que ha determinado una filiación inexacta.” (Énfasis suplido.) Albaladejo, Comentarios al Código Civil y compilaciones forales, op. cit., págs. 895-930.
Dentro del ordenamiento jurídico español no existe nin-guna controversia sobre la admisibilidad de esta vía de impugnación. De hecho, fue reconocida hace al menos cinco décadas, cuando se publicó el primer estudio extenso sobre la filiación natural. Véase Albaladejo, El reconocimiento de la filiación natural, op. cit., pág. 186. En su obra, Albala-dejo demostró que los reconocimientos voluntarios podían ser inválidos y, por ende, impugnables, entre otras razones, por no coincidir con la realidad biológica. Su análisis reveló que la doctrina francesa y la italiana de la época recono-cían que el reconocimiento era impugnable por esa razón. El Código Civil italiano de 1942 expresamente admitía, en su Art. 263, la impugnación por falta de veracidad. Id.
En Puerto Rico, el tratadista Eduardo Vázquez Bote ha propuesto que nuestro derecho estatutario admite esta vía de impugnación. E. Vázquez Bote, Tratado teórico, *544práctico y crítico de derecho privado puertorriqueño: dere-cho de familia, San Juan, Ed. Butterworth, 1993, Vol. XI, pág. 303. Por otra parte, aunque nuestra jurisprudencia no ha adoptado expresamente esta acción, según reconocimos en Castro v. Negrón, supra, sí ha manifestado, como expli-camos antes, una clara tendencia a equiparar la acción de impugnación del reconocimiento y la acción de impugna-ción de paternidad legítima.(15)
Esta tendencia se manifiesta también en la evolución de nuestros dictámenes sobre los términos para incoar ambas acciones. Cuando atendimos por primera vez la posibilidad de impugnar un reconocimiento voluntario, en Alcaide v. Morales, 28 D.P.R. 278 (1920), resolvimos que el reconocedor contaba con un término de quince años para instar la acción de impugnación. Consideramos entonces que se trataba de una acción personal sin señalamiento de término especial de prescripción. Art. 1864 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5294. Siete décadas más tarde, en Almodóvar v. Méndez Román, supra, al reinterpretar la norma de Alcaide v. Morales, supra, a la luz de la normativa constitucional vigente, decidimos establecer un único plazo común de tres meses para instar cualquiera de las acciones impugnatorias, con el propósito principal de evitar el poner en una situación de incertidumbre jurídica extendida a las personas cuya filiación se había determinado por la vía del reconocimiento voluntario. De esa *545forma, aseguramos el derecho de todos los hijos a ser tra-tados en igualdad de condiciones.
En Almodóvar v. Méndez Román, supra, abordamos las diferencias entre la impugnación del reconocimiento voluntario y la impugnación de la paternidad matrimonial, y señalamos que cuando se impugna un reconocimiento voluntario por vicios en el consentimiento “queda por completo al margen la cuestión de si el reconocido es o no hijo del reconocedor”. íd., pág. 243. Explicamos que el objetivo de esa acción es demostrar que se fue intimidado o violentado, o inducido a error al prestar el consentimiento. Por esa razón, no será necesario referirse “al asunto de la filiación del reconocido”. íd. Ahora bien, recalcamos que otra cosa era poder demostrar “la no paternidad”: “Por supuesto que quien demuestra que reconoció al hijo por creerlo suyo, y no lo es, prueba su error, pero prueba también la no paternidad, prueba ésta que bastaría por sí sola” (Énfasis suplido.) íd.
Es necesario puntualizar que en Almodovar v. Méndez Román, supra, se impugnó el reconocimiento por vicios en el consentimiento. En esas acciones, como allí apuntamos, sobran las pruebas biológicas. Además, los señalamientos de Almodóvar v. Méndez Román, supra, sobre el reconocimiento voluntario sólo pretendían ilustrar sobre las semejanzas y diferencias entre la acción de impugnación de paternidad matrimonial y la acción para impugnar la paternidad derivada de reconocimiento, para poner en contexto lo que realmente se estaba cuestionando, que era el tiempo que tenía el reconocedor para impugnar el reconocimiento.
En 1994 resolvimos el caso Oaks Reyes v. Ortiz Aponte, supra, en una breve sentencia que fue utilizada por el foro apelativo como fundamento para la sentencia que revisamos en esta opinión. En ese caso, el padre impugnó el reconocimiento voluntario de una niña producto *546de una relación extramarital, aduciendo que “tenía dudas” sobre la paternidad biológica de la niña. Resolvimos que el verdadero propósito de la demanda era impugnar la vali-dez del acto de reconocimiento realizado por el deman-dante, por lo cual éste debía demostrar que dicho reconoci-miento estaba viciado por razón de violencia, intimidación o error. Concluimos que debía posponerse “cualquier otra acción hasta tanto el demandante haga una demostración al respecto. No resulta suficiente el meramente alegar que tiene dudas sobre si la niña es su hija”. (Enfasis suplido.) Id., pág. 899. Por esa razón, revocamos la decisión del foro de instancia de ordenar pruebas de paternidad.(16) La sen-tencia así dictada no abordó los señalamientos de la doc-trina española y no atendió las disposiciones de nuestro Código Civil en materia de impugnación.(17) Algunos años más tarde, en Castro v. Negrón, supra, abordamos nueva-mente la impugnación del reconocimiento voluntario. En ese caso, el promovente Negrón Soto impugnó el reconoci-miento hecho voluntariamente, alegando que no era el padre biológico del menor. Las pruebas de histocompatibili-dad ordenadas por el foro de instancia lo excluyeron como padre biológico del menor. Eventualmente, el esposo de la *547madre del menor solicitó intervenir, alegando que era el verdadero padre biológico. Nuestra intervención se desen-volvió en el marco de la controversia suscitada respecto a la legitimación activa del presunto padre biológico para im-pugnar el reconocimiento voluntario de Negrón Soto.
Al revisar la doctrina y la jurisprudencia sobre filiación, reconocimiento y las acciones impugnatorias, reconocimos en Castro v. Negrón, supra, que la impugnación del reco-nocimiento por vicios en el consentimiento no es la única aceptada por la doctrina. Repasamos entonces, somera-mente, los tres tipos de acciones que la doctrina española reconoce para impugnar el reconocimiento, es decir, la ac-ción que se basa en la nulidad absoluta, la que impugna el reconocimiento por vicios en el consentimiento y la que lo impugna por no coincidir con la realidad. Señalamos en-tonces que esta última vía de impugnación “no ha sido adoptada en nuestro ordenamiento jurídico”. Sin embargo, también expresamos que
[s]i bien el vínculo biológico no es el único factor al momento de determinar la filiación de una persona, se advierte un nuevo giro en la doctrina legal cuyo objetivo es tratar, en lo posible, de que la realidad biológica coincida con la realidad jurídica. Esto es, que las personas posean una filiación jurídica con aquellos que biológicamente sean sus padres. (Escolios omiti-dos y énfasis en el original.) Castro v. Negrón, supra, págs. 580-581.
No podemos concluir este análisis de las distintas ver-tientes de la impugnación del reconocimiento sin examinar ciertas disposiciones de nuestro Código Civil, pertinentes al tema y, sin embargo, muy poco atendidas en la jurisprudencia. Están vigentes en dicho cuerpo de normas dos artículos matizados o derogados en parte por leyes es-peciales, por nuestra Constitución de 1952 y por nuestra jurisprudencia(18) Los artículos señalados se refieren, en lo *548pertinente, a los requisitos para ser considerado “hijo natural” y a la acción para impugnar el reconocimiento de quien no cumpla con estos requisitos. Arts. 125 y 126 del Código Civil de Puerto Rico, 31 L.P.R.A. sees. 504 y 505.(19)
Estas normas tenían su equivalente en el Código Civil español, previo a la reforma de derecho de familia de 1981.(20) La doctrina española entendía entonces que los reconocimientos voluntarios podían impugnarse si el reco-nocido no era “hijo natural” del reconocedor, es decir, si el hijo no era, primeramente, hijo biológico de quien lo reco-nocía, y en segundo lugar, si no se cumplían los requisitos sobre posibilidad de matrimonio al momento de la concepción.(21) Tratándose de disposiciones equivalentes, lo mismo podía decirse de la impugnación del reconocimiento bajo nuestro Art. 126, supra, previo a la reforma comen-zada en 1942.
Ahora bien, los Arts. 125 y 126 del Código Civil de Puerto Rico, supra, deben ser interpretados a la luz de la *549Ley Núm. 229 de 12 de mayo de 1942, Leyes de Puerto Rico, pág. 1297, ya que ésta redefine “hijos naturales” como todos “los hijos nacidos fuera del matrimonio”, haciendo abstracción de cualquier otra condición. 31 L.P.R.A. see. 501. Según Vázquez Bote, op. cit., pág. 303, esto significa que la impugnación del reconocimiento dispuesta en el Art. 126 del Código Civil de Puerto Rico, supra, sólo tendría sentido hoy si el reconocimiento se hiciere “con respecto a una persona con la que el recognoscente carece de lazos biológicos”.
La continuada vigencia de los citados Arts. 125 y 126 del Código Civil, en el contexto de la reforma de la filiación comenzada en 1942, desemboca lógicamente en la interpretación propuesta por el profesor Vázquez Bote. Acorde con ésta, previo a la Ley Núm. 229, supra, ser hijo biológico y además hijo de padres que pudieran casarse al momento de la concepción, eran las dos condiciones necesarias para la configuración del estado de “hijo natural”, y la ausencia de cualquiera de ellas podía conllevar la impugnación del reconocimiento. Como la segunda condición ya no es relevante en nuestro ordenamiento, queda únicamente la primera como fundamento para la impugnación. Esto significa, en definitiva, que nuestro ordenamiento permite que la filiación derivada de un reconocimiento voluntario sea impugnada por no coincidir con la realidad biológica.
V
Examinemos ahora la doctrina relacionada a las prue-bas de histocompatibilidad en las acciones de impugnación de reconocimiento.
De entrada, es necesario recalcar que
... que el estado actual de las investigaciones científicas apli-cables a la determinación de la paternidad no guarda relación alguna con los medios disponibles con que contaba el legisla-*550dor decimonónico para producir las leyes relacionadas a la pa-ternidad y filiación. R. Ortega-Vélez, La Filiación: Apuntes y Jurisprudencia, San Juan, Ed. Scisco, 1997, pág. 75.
Al tanto de estas nuevas realidades, este Tribunal ha flexibilizado considerablemente el uso de pruebas científi-cas para demostrar la verdadera relación biológica en ca-sos de filiación.
En Ortiz v. Peña, 108 D.P.R. 458 (1979), reconocimos la importancia y confiabilidad de las pruebas científicas para realizar una determinación negativa de paternidad. De esa forma, no se aíslan los tribunales de la realidad social con-temporánea que responde a la especialización tecnológica: “En el campo de la investigación científica se orienta hacia el descubrimiento y la demostración de fenómenos diversos que a fuerza de repetida corroboración, logran alcanzar el status de hechos o verdades científicamente comparables.” íd., pág. 462.
En esa opinión dispusimos esencialmente que los tribunales pueden —a iniciativa propia— o deben —ante moción de parte— ordenar pruebas de sangre para establecer que un individuo no es el padre biológico de determinada persona. El resultado de las pruebas estará sujeto al escrutinio del juzgador, quien considerará si éstas se hicieron cuidadosamente por expertos y si fueron adecuadamente supervisadas. Ortiz v. Peña, supra, pág. 469.
Unos años después resolvimos que también sería admisible cualquier prueba, incluyendo la científica, dirigida a impugnar la paternidad derivada de la presunción juris tantum por razón de matrimonio dispuesta en el Art. 113 del Código Civil de Puerto Rico, supra. De esa manera, señalamos que “[n]o existe impedimento para que la prueba sobre ‘imposibilidad física del marido hacia su mujer’ comprenda cualesquiera otras de carácter idóneo y concluyente de la imposibilidad de paternidad del marido”. (Enfasis suplido.) Moreno Álamo v. Moreno Jiménez, supra, pág. 387. Respondimos así a la necesidad de trascen-*551der la interpretación literal del mencionado artículo, en abono del verdadero espíritu que en materia filiatoria rige en Puerto Rico.
En Calo Morales v. Cartagena Calo, 129 D.P.R. 102 (1991), señalamos el impacto de los adelantos científicos sobre nuestra doctrina. Expusimos entonces que
[a] penas se reflexione sobre la naturaleza de nuestro sis-tema de impugnación de la presunción de paternidad legítima, podrá observarse el cambio (reflejado en nuestra jurispruden-cia) de un sistema legislativo cerradísimo para la impugnación de paternidad, a uno más flexible y abierto a los adelantos científicos. íd., pág. 119.
Es por esta trayectoria que los estudiosos en la materia han percibido que este Tribunal ha adquirido “conciencia científica” en los asuntos relativos a la filiación. Ortega-Vélez, La Filiación: Apuntes y Jurisprudencia, op. cit., pág. 79. Hoy adelantamos un paso en ese camino.
No hay en nuestra normativa constitucional o estatutaria disposición alguna que impida utilizar las pruebas de ADN como medio de prueba en los tribunales. La jurisprudencia que hemos repasado demuestra que nuestro derecho probatorio ha admitido con liberalidad el uso de las pruebas biológicas en Puerto Rico. De igual forma, hemos permitido libremente impugnar la filiación matrimonial. Además, se ha legislado concretamente para que se pueda presentar prueba biológica en aquellos casos en los que la paternidad sea un hecho pertinente, al enmendarse la Regla 82 de Evidencia, supra, para establecer que “[é\n cualquier acción en que la paternidad sea un hecho pertinente, el tribunal podrá a iniciativa propia, o deberá, a moción de parte oportunamente presentada, ordenar a la madre, hijo o hija y al presunto padre o alegado padre biológico a someterse a exámenes genéticos”. (Enfasis suplido. )(22)
*552Se observa que esta regla ordena las pruebas de sangre cuando la paternidad es un hecho pertinente a la resolución de la controversia. Nótese que no distingue entre las acciones de impugnación o las acciones de reclamación de paternidad; más bien es clara en cuanto a la aplicación general de su mandato. Debemos destacar, por lo tanto, que desde el punto de vista del derecho probatorio, no existe ninguna disposición que proscriba el uso de pruebas biológicas en casos de filiación. Por el contrario, estas pruebas son permitidas y hasta recomendadas cuando es pertinente determinar la filiación. (23)
En todo lo anterior, nuestra trayectoria, tanto jurispru-dencial como legislativa es compatible con la doctrina española. Esta, según hemos explicado, es unánime en cuanto al papel desempeñado por el elemento biológico en la filiación y en que la ciencia facilita hoy la búsqueda de la verdad para determinar la filiación. (24)
Hemos observado que este Tribunal ha adoptado el principio denominado “de veracidad” siempre que hemos abordado temas de filiación. Ello no obstante, también hemos afirmado el interés público en brindar certeza al estado filiatorio de los ciudadanos. Por esa razón, en Calo Morales v. Cartagena Calo, supra, sostuvimos la razonabilidad de los plazos de caducidad breves para accio-*553nes de impugnación del reconocimiento. Encontramos que el legislador logró proteger el interés apremiante en la es-tabilidad del estado filiatorio al establecer un plazo breve y de caducidad para ejercer la acción.
En efecto, si bien hemos reconocido la importancia de la seguridad jurídica en materia de filiación, en cuanto incide sobre la identidad jurídica y sicológica de toda persona,(25) y adoptado una política pública en contra del arrepenti-miento, también hemos recalcado la necesidad preponde-rante de determinar la verdadera filiación biológica.(26) Ambas políticas públicas igualmente apremiantes se re-concilian en la limitación del término para impugnar el reconocimiento a partir de nuestra decisión en Almodóvar v. Méndez Román, supra.
La conjunción de los antedichos principios de derecho nos obliga a concluir que las pruebas de sangre son admisibles y pertinentes cuando se impugna un reconocimiento voluntario por no coincidir éste con la realidad biológica. Al arribar a esta conclusión, pesa en nuestro ánimo la convicción de que el elemento básico de la filiación es la realidad biológica, que la validez de un reconocimiento está vinculado a la veracidad de éste y que en nuestro ordenamiento jurídico impera una política pública sobre la búsqueda de la verdad en cuanto a la filiación. También resulta pertinente a nuestra determinación que el término para instar las acciones de impugnación de reconocimiento es de caducidad y relativamente breve.(27)
*554Entendemos, pues, que para que coexistan ambas políticas públicas, es decir, el principio de veracidad y la seguridad del estado filiatorio, procede liberalizar la búsqueda de la verdad mientras aún esté vigente el breve plazo de tres meses para impugnar el reconocimiento. Es decir, consideramos que la política pública contra el arrepentimiento se protege precisamente por lo corto del plazo para impugnar un reconocimiento. Al mismo tiempo, se salvaguarda la política pública a favor de la búsqueda de la verdad al facilitar los medios para descubrirla antes de transcurrir dicho plazo.
Por todo lo anterior, aceptamos la vigencia en nuestro ordenamiento de la figura de la impugnación de reconoci-miento por inexactitud o falta de veracidad. Ahora bien, la referida impugnación tiene que estar fundada en alegacio-nes específicas que, dándolas como ciertas, tiendan a de-mostrar a satisfacción del juzgador que existe una verda-dera duda sobre la exactitud de la filiación derivada del reconocimiento voluntario.
Resolvemos que, según dispone la Regla 82 de Eviden-cia, supra, los tribunales deben ordenar las pruebas de sangre cuando se impugne un reconocimiento voluntario por inexactitud y se solicite dicha orden. Atemperamos así nuestro derecho de filiación a los tiempos modernos. Cabe señalar que lo anterior no es obstáculo para que los tribu-nales puedan velar por el mejor interés de las partes, sobre todo de los menores, evitando la presentación de demandas frívolas que ocupan innecesariamente el tiempo y recurso de los tribunales, que conllevan gastos de parte de los de-mandados y que pueden causar un gran desasosiego e ines-tabilidad en nuestra sociedad, en específico, en nuestra niñez. Dentro de su discreción, el Tribunal deberá regular el uso de las pruebas, para evitar que sean utilizadas con la intención de causar daño a las partes o dilación en los procedimientos.
*555Aclarado lo anterior, resolvemos que no erró el foro de instancia al ordenar las pruebas de histocompatibilidad en este caso. Se revoca la sentencia recurrida y se confirma en vez la resolución del Tribunal de Primera Instancia.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López y la Jueza Aso-ciada Señora Rodríguez Rodríguez. concurrieron sin opi-nión escrita.

C1) Esto puede suceder, principalmente, en dos situaciones: cuando se reconoce a quien se creyó hijo pero realmente no lo es, y cuando se reconoce a un menor cono-ciendo que no es hijo biológico del reconocedor. Este último caso se denomina en la doctrina como el “reconocimiento por complacencia”. Véase M. Albaladejo García, El reconocimiento de la filiación natural, Barcelona, Ed. Bosch, 1954, pág. 218.


 De más está señalar que nuestra discusión se refiere a la filiación natural, dejando a un lado la llamada “filiación adoptiva”. Nótese que la primera se refiere a aquella filiación que “institucionalmente tiene una base biológica, y que la ley con-sidera en principio que el padre/madre es progenitor(a) del hijo (sin perjuicio de que, por la razón que fuera no lo sea en la realidad ...” J.L. Lacruz Berdejo y otros, Elementos de derecho civil: derecho de familia, 4ta ed., Barcelona, Ed. Bosch, 1997, T. 4, pág. 426. Por otra parte, la filiación por adopción se refiere a la excepcional situa-ción jurídica en la que por principio se prescinde de la base biológica. En ésta el acto jurídico de la adopción sustituye ante el Derecho el hecho natural del nacimiento. íd.


 En Ocasio v. Díaz, 88 D.P.R. 676 (1963), tras el advenimiento de un nuevo orden constitucional en Puerto Rico provocado por la adopción de la Constitución del Estado Libre Asociado de Puerto Rico de 1952, sostuvimos que sólo hay “hijos”, sin conceder pertinencia alguna a las antiguas clasificaciones de ilegítimos, naturales, adulterinos, etc. Aunque no fue el criterio determinante, también hicimos referencia a la concepción realista de la filiación. Véase Ocasio v. Díaz, supra, pág. 699.


 “Son hijos legítimos los nacidos después de los ciento ochenta (180) días siguientes al de la celebración del matrimonio y antes de los trescientos (300) días siguientes a su disolución.
“Contra esta legitimidad no se admitirá otra prueba que [no sea] la imposibili-dad física del marido para tener acceso con su mujer en los primeros ciento veinte días de los trescientos (300) que hubiesen precedido al nacimiento del hijo”. 31 L.P.R.A. see. 461.


s) En el ámbito de estas acciones judiciales de reclamación de paternidad, nues-tras reglas de evidencia establecen que “[s]e presumirá controvertiblemente la pa-ternidad en aquellos casos en que un padre putativo o sus padres, hijos, hermanos o nietos, se negaren a someterse al examen genético ordenado por el tribunal”. Regla 82(C) de Evidencia, 32 L.P.R.A. Ap. IV.


8) La corriente doctrinal que entendía que el reconocimiento constituía un ne-gocio jurídico, sostenía que este era “una declaración de voluntad productora de amplios efectos jurídicos”. Lacruz Berdejo y otros, op. cit, pág. 488. Se consideraba que la ley otorgaba a la voluntad individual fuerza suficiente para configurar los efectos jurídicos y para crear una “nueva situación jurídica”. Almodóvar v. Méndez Román, 125 D.P.R. 218, 231 (1990). En contraposición a esta corriente se encontra-ban aquellos que entendían que el reconocimiento voluntario constituía un acto jurídico. Éstos señalaban que los efectos del reconocimiento no se producen por efecto de la voluntad individual, sino por la ley. íd. Es decir, que quien reconoce no puede extender o limitar a su antojo los efectos jurídicos de su reconocimiento.


 Se refiere al hecho de que sólo podía conocerse la identidad de la persona que lo efectuaba y no la del otro progenitor. Almodóvar v. Méndez Román, supra, pág. 237.


 Al respecto hemos señalado “que debía ser realizado por el padre o la madre. No obstante, Castán estimaba que no había inconveniente legal en admitir un reco-nocimiento por medio de mandatario, con poder especial formalizado en documento público. Otros, por el contrario, negaban esta posibilidad”. Almodóvar v. Méndez Román, supra, pág. 237.


 Esta característica suscitó cierta controversia dentro de la doctrina española debido a que el Art. 133 del Código Civil español, al admitir el reconocimiento de una persona mayor de edad, requería su consentimiento. Según Diez-Picazo, esto hacía pensar que el “reconocimiento tenía carácter bilateral; sin embargo, en opinión de Albaladejo, el consentimiento del mayor era un presupuesto de eficacia, una conditio inris, pero que no tenía por ello el reconocimiento carácter bilateral”. Almodóvar v. Méndez Román, supra, pág. 237. Asimismo, cierto sector de la doctrina española ha propuesto que el reconocimiento puede ser realizado por ambos progenitores en conjunto. No obstante, este mismo sector reconoce que esta postura no interfiere con el carácter unilateral del reconocimiento, puesto que en casos de reconocimiento conjunto lo que existe es una “manifestación coetánea de dos voluntades coincidentes”. L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 7ma ed., Madrid, Ed. Tecnos, 1997, Vol. IV, pág. 262.


 Se refiere a que es un acto que no puede estar sometido a ninguna condición, término o modo. Almodóvar v. Méndez Román, supra, pág. 237.


n) M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1984, T. Ill, Vol. I, págs. 896-930.


C12) Lacruz Berdejo y otros, op. cit, pág. 512.


ls) Diez-Picazo y Gullón, op. cit, pág. 278; Lacruz Berdejo y otros, op. cit, pág. 512 (este autor utiliza ambos términos).


 Fue esta terminología la que utilizó el demandante peticionario al referirse a su demanda como una demanda de impugnación de paternidad.


6) Hemos sostenido en varias ocasiones la relación entre las acciones de im-pugnación de reconocimiento y el honor y la intimidad de las personas, por lo cual no se trata de acciones públicas y sólo pueden instarse por aquellos que estén legal-mente legitimados para ello. Castro v. Negrón, 159 D.P.R. 568 (2003). En ese sentido hemos sostenido que pueden ejercitar estas acciones aquellos a quienes les perjudi-que la falsa filiación. Art. 126 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 505; Sánchez v. Sánchez, 154 D.P.R. 645 (2001); Almodóvar v. Méndez Román, supra, pág. 264 esc. 33; R. Ortega-Vélez, Compendio de Derecho de Familia, San Juan, Pubs. J.T.S., 2000, T. 1, pág. 409. Tomando en cuenta lo anterior, nuestro ordenamiento jurídico ha reconocido legitimación activa al reconocedor, al propio reconocido, de manera indirecta, cuando reclama una filiación incompatible y a los herederos, con-forme a lo establecido en el Art. 116 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 464, sobre las personas que pueden impugnar la paternidad legítima. Sánchez v. Sánchez, supra; Almodóvar v. Méndez Román, supra.


 En una corta opinión concurrente, la entonces Jueza Asociada Naveira Merly expuso que “tener dudas” sobre la paternidad “no es uno de los fundamentos para impugnar”. En ese contexto señaló, en lo pertinente: “La acción de impugnación de reconocimiento procede cuando hay prueba de que el reconocimiento realizado fue nulo porque adolecía de uno de los vicios .... Cuando no hay vicios en el reconoci-miento de un hijo tenido fuera del matrimonio, ese reconocimiento es irrevocable, porque sería contrario a la política pública arrepentirse.” (Énfasis suplido.) Oaks Reyes v. Ortiz Aponte, 135 D.P.R. 898, 900-901 (1994).


 Por otra parte, debemos recordar que ‘la sentencia es la forma que utiliza el Tribunal para disponer lo más rápidamente posible del enorme número de casos que tiene que resolver. Sólo intenta resolver la controversia entre las partes. Por eso es que los jueces de instancia no deben fundar sus fallos en dichas sentencias”. Figueroa Méndez v. Tribunal Superior, 101 D.P.R. 859, 863-864 (1974). Asimismo, hemos reiterado que “[s]e considerará que no es apropiado citar como autoridad o prece-dente las sentencias que no constituyen opinión del Tribunal. Bajo esta perspectiva se entiende por qué una sentencia sin opinión, cuya publicación no ha sido ordenada por este Tribunal y que ha sido publicada por razón de que un Juez de este Tribunal ha certificado una opinión concurrente o disidente o un voto particular, no tiene valor de precedente y sí el valor persuasivo intrínseco de sus fundamentos”. Rivera Maldonado v. E.L.A., 119 D.P.R. 74, 80 (1987).


 Véanse: Leyes Núm. 17 de 20 de agosto de 1952, Leyes de Puerto Rico, pág. 201, Núm. 243 de 12 de mayo de 1945, Leyes de Puerto Rico, pág. 815, y Núm. 229 de *54812 de mayo de 1942, Leyes de Puerto Rico, pág. 1297; Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 257, que establece que todos los seres humanos son iguales ante la ley y que “[n]o podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas”; Ocasio v. Díaz, supra; Pabón v. Morales, 79 D.P.R. 154 (1956); Matías v. Rodríguez, 79 D.P.R. 14 (1956); Figueroa v. Díaz, 75 D.P.R. 163 (1953).


 En su parte pertinente, el Art. 126, supra, dispone: “El reconocimiento he-cho a favor de un hijo que no reúna las condiciones del párrafo primero [del Art. 125] podrá ser impugnado por aquéllos a quienes perjudique.” A su vez, el Art. 125 esta-blece que son hijos naturales “los nacidos, fuera de matrimonio, de padres que al tiempo de la concepción de aquéllos hubieran podido casarse, sin dispensa o con ella”.


 En 1981 se llevó a cabo en España una extensa reforma al Código Civil en materia de derecho de familia. Ésta se hizo posible a través de la Ley de 13 de mayo de 1981, que tenía la intención de atemperar el Código Civil a la nueva Constitución Española de 1978. El anterior Art. 138 del Código Civil español establecía que: “El reconocimiento hecho a favor de un hijo que no reúna las condiciones del párrafo segundo del Art. 119, o en el cual se haya faltado a las prescripciones de esta sección, podrá ser impugnado por aquellos a quienes perjudique.” A su vez, el Art. 119 esta-blecía: “Sólo podrán ser legitimados los hijos naturales. Son hijos naturales los na-cidos de padres que al tiempo de la concepción de aquellos pudieron casarse sin dispensa o con ella.”


 M. Albaladejo, El reconocimiento de la filiación natural, op. cit., págs. 181— 206, quien explica ampliamente esta posición y enumera ejemplos de los demás países civilistas que la comparten. Véanse, además: Diez-Picazo y Gullón, op. cit., pág. 348; J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1970, T. IV, Vol. II, págs. 89-91; F. Puig Peña, Tratado de Derecho Civil Español, Madrid, Ed. Rev. Der. Privado, 1971, T. II, Vol. II, pág. 139.


 De acuerdo con esta disposición, el legislador hizo suyas nuestras expresio-nes de Ortiz v. Peña, 108 D.P.R. 458, 469 (1979), donde señalamos que “en cualquier *552acción en la que la paternidad sea un hecho pertinente, el tribunal puede, a inicia-tiva propia, y deberá a moción de parte oportunamente presentada, ordenar a la madre, hijo o hija y al alegado padre a someterse a exámenes de sangre. Los exáme-nes deberán ser hechos por peritos, debidamente calificados, nombrados por el tribunal. Antes de admitirse en evidencia el tribunal se cerciorará que los exámenes se han llevado a cabo siguiendo las más estrictas normas exigidas para esta clase de análisis”.


z3) En Rivera Pérez v. León, 138 D.P.R. 839 (1995), le dimos una interpretación amplia a esta regla al resolver que procedía realizar pruebas biológicas a los hijos de un padre putativo ya fallecido, para determinar si eran hermanos de un menor que reclamaba su paternidad. Resolvimos que la expresión “hijo o hija” utilizada en la Regla 82(C) de Evidencia, supra, “debe incluir a los hijos biológicos de un alegado padre (fallecido)”. íd., pág. 849.


 Véase el Art. 127 del Código Civil español, que en su parte pertinente dis-pone: “En los juicios sobre filiación será admisible la investigación de la paternidad y de la maternidad mediante toda clase de pruebas, incluidas las biológicas.”


 Véanse: Castro v. Negrón, supra; Almodóvar v. Méndez Román, supra, pág. 260; Santiago Ojeda v. Cruz Maldonado, 109 D.P.R. 143, 146 (1979).


e) Calo Morales v. Cartagena Calo, 129 D.P.R. 102 (1991); Moreno Álamo v. Moreno Jiménez, 112 D.P.R. 376 (1982).


 Según explicáramos, los ordenamientos jurídicos civilistas como el nuestro reconocen una acción de impugnación de reconocimiento voluntario por inexactitud, es decir, por falta de veracidad. En España dicha acción caduca al año del reconocimiento. Véanse: Albaladejo, El reconocimiento de la filiación natural, op. cit, pág. 218; Albaladejo, Comentarios al Código Civil y compilaciones forales, op. cit., págs. 896-930; Diez-Picazo y Gullón, op. cit.; I. Sierra Gil de la Cuesta, Comentario del Código Civil, Barcelona, Ed. Bosch, 2000, T. 2, pág. 387.